Citation Nr: 1608450	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  09-01 054	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD), status post Nissen fundoplication, cholecystectomy and irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel
INTRODUCTION

The Veteran served on active duty from September 1984 to November 2006.  The Veteran also had other periods of active duty service and service with reserve components dating back to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction currently resides with the RO in St Petersburg, Florida

In September 2010, the Veteran testified before the undersigned.  The appeal was last remanded in December 2014 for additional development.  That development has been completed and the issue is ready for adjudication.


FINDING OF FACT

The most probative evidence of record shows that the Veteran's GERD status post Nissen fundoplication, cholecystectomy and IBS is not manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health at any time during the appeal period.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for GERD status post Nissen fundoplication, cholecystectomy and IBS are not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 3.156(a), 3.159, and 3.326(a) (2015).

Proper notice under this law includes informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including all available service treatment records and post-service treatment records, including all post-June 2014 records from the Pensacola VA Medical Center and post-2010 treatment records from Dr. Finlaw in compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b).  

Further, the Veteran was afforded VA examinations in May 2011 and February 2015 in conjunction with the claim.  In December 2014, the Board remanded the issue on appeal, finding that the May 2011 VA examination was inadequate because the VA examiner did not review private treatment records available in the claims file.  Accordingly, that examination will be considered based only upon the findings following physical examination and interview of that Veteran.  However, as pertaining to the new February 2015 VA examination, the Board finds that the examination is adequate to evaluate the Veteran's claim as well as substantially comply with the Board's remand instructions because they include interviews with the Veteran and/or a review of the record as well as full physical examinations addressing the relevant criteria. Id; also see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Veteran has been afforded a hearing before an Acting Veterans' Law Judge (AVLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ fully explain the issue on appeal and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, while the appeal was in remand status any identified and outstanding records were obtained and associated with the claims file. Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that it can proceed to adjudicate the claims based on the current record. 

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Increased Ratings-Laws and Regulations

The Veteran claims that his service-connected GERD status post Nissen fundoplication, cholecystectomy and IBS (digestive disorders) are worse than rated and therefore warrants an increased rating.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where, as is the case here, a Veteran has an unlisted disability, it will be rated by analogy under a disease or an injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20 (2015).  

The Veteran's service connected digestive disorders is rated as 10 percent disabling from December 1, 2006, under 38 C.F.R. § 4.114, Diagnostic Code 7346 by analogy. 

Diagnostic Code 7346 provides a compensable, 10 percent rating, if the GERD's adverse symptomatology equates to a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114.  A 30 percent rating is warranted if adverse symptomatology equates to a hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

Additionally, under Diagnostic Code 7319, which pertains to irritable colon syndrome, a 10 percent rating is warranted for moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress.  A 30 percent rating is warranted for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Factual Background and Analysis

In a June 2006 VA examination the Veteran reported significant bloating with a lot of belching and stomach cramping and a knotted feeling in his stomach with occasional chest pain.  He reported nausea but stated that he was unable to vomit and had a lot of diet restrictions.  He stated that he was treated with Prevacid but that it did not control the amount of his bloating and gas.  He denied dysphagia and reported constipation.  The Veteran reported that he alternated between episodes of diarrhea and constipation.  He stated that he would have two to three days of constipation and that was followed by two to three days of diarrhea.  He stated that the episodes of diarrhea were not associated with meals or after eating.  

Private treatment records from Dr. R.F. include an April 2008 treatment note in which the Veteran complained of gas and bloating.  It was noted that about a month ago he started to feel ill about three hours after he ate at a Chinese restaurant and could not throw up.  It was noted that the Veteran went to an emergency room and was rehydrated and given medication for nausea.  He reported burning pain in the mid epigastric area since that time.  He described a lot of constipation and belching.  

A May 2008 private treatment record from Dr. P.O. demonstrated possible short segment of Barrett's esophagus and mild gastritis.  May 2008 pathology reports did not demonstrate columnar epithelium as found in Barrett's Esophagus.  

A December 2009 treatment note included the Veteran's complaints of severe abdominal bloating.  Gastroparesis with delayed gastric emptying was noted.  It was noted that the Veteran had a bout of severe bloating after a Thanksgiving meal he stated that he felt he did not eat that much.  He described an additional episode after eating a cheeseburger.  He denied any lower gastrointestinal complaints.

The Veteran was advised to eat small meals and to lose weight through diet and exercise.  It was noted that the Veteran was advised to continue with an anti-bezoar diet.  

A January 2009 private imaging report demonstrated no bowel pathology in the upper abdomen and an intact Nissen fundoplication.

A June 2010 private treatment record noted that the Veteran had a long-standing history of severe abdominal bloating and gas and GERD.  The Veteran was last seen in March 2010, and since that time he had undertaken a significant weight loss program and had lost over twenty pounds.  He stated that he felt he was markedly improved.  The treatment record indicated that the Veteran denied gastrointestinal complaints and expressed the desire to stop taking Nexium.  A biopsy for Barrett's esophagus was negative.  The Veteran was advised to continue with his weight loss program and was told that he could decrease his Nexium and possibly stop if he had no problems with GERD.

The Veteran testified at his September 2010 travel Board hearing that he experienced problems with food and that he was unable to throw up even when he felt he had to.  The Veteran reported going on a diet and having lost twenty two pounds intentionally.  He stated that he had two Nissen wraps done and that since he had lost weight his symptoms were better.  He stated that he belched a lot.  The Veteran explained that he experienced bloating and that there were a number of things he could not eat.  He described abdominal pain.  

At his May 2011 VA examination, the Veteran did not report any effect of the disability on activities of daily living or on his occupation.  He reported gaseous bloating, abdominal distension and retrosternal chest discomfort relieved by belching twenty to thirty minutes after eating.  He reported pyrosis (heartburn), reflux, reported no regurgitation of food, nausea, and vomiting.  He reported no hematemesis, melena or dysphagia.  The Veteran reported constipation seventy percent of the time and diarrhea thirty percent of the time.

In an April 2012 statement the Veteran described severe symptoms of bloating and gas and stated that he never asked to be taken off Nexium.  

An October 2012 private treatment note with Dr. P.O. noted that the Veteran had complaints of severe bloating and abdominal pain.  The Veteran reported low potassium with chronic diarrhea.  The Veteran had had no weight gain or loss or changes in appetite.  He reported fatigue.  The Veteran was scheduled for additional testing and advised to avoid gas forming foods and to try a lactose free diet.  

An October 2013 treatment record noted that an upper endoscopy showed a gastric bezoar and that bloating had been responding to Xifaxan.  There was no weight loss or weight gain.  The Veteran reported fatigue.  The Veteran was advised to avoid gas forming foods, and to follow an anti-reflux measures such as avoiding greasy foods, tomatoes, onions, garlic, coffee carbonated drinks, alcohol and anti-inflammatories and not eating two hours before bed.  

The Veteran was afforded a VA examination in February 2015.  During his examination he reported that he was unable to vomit even when sick.  He described bloating and symptoms when eating food that did not agree with him and varying periods of constipation and diarrhea.  The Veteran denied melena, he reported weight loss after surgery and hospitalization and it was noted that anemia was attributed to an iron deficiency of unknown etiology.  

Following review of the claims file and examination of the Veteran, the VA examiner found that Nissen fundoplication secondary to GERD and air swallowing resulted in no functional limitation, explaining that in spite of Veteran's narrative, there was no objective evidence that veteran had epigastric distress.  The examiner stated that the evidence did not indicate shoulder pain, vomiting or hematemesis (give that the Veteran stated he was unable to vomit), material weight loss and /or melena.  The examiner noted that anemia was attributed to iron deficiency and was of an unknown etiology at this time, since no point of bleeding has being identified.  

The examiner stated that the Veteran's current perceived gastric symptomatology was the expected outcome of dietary indiscretions after having a Nissen fundoplication procedure as mentioned on several occasions his private physician.  

Analysis

The evidence of record, including that from the Veteran, VA physicians, private physicians, and VA examiners confirms that the Veteran has suffered from symptoms such as bloating, abdominal pain, diarrhea, and constipation since the onset of his disability.  However, the Board finds that this adverse symptomatology does not equate to at rating in excess of 10 percent under Diagnostic Code 7346.  38 C.F.R. § 4.114.  The Board has reached this conclusion because the most probative evidence of record does not also demonstrate regurgitation.  Likewise, the Board has reached this conclusion because the most probative evidence of record shows that neither the Veteran's arm or shoulder pain or fatigue are medically related to his service connected digestive disability.  

The Board finds significant the findings of the Veteran's private physicians and the February 2015 VA examination as well as the Veteran's testimony noting that the symptoms occurred after eating foods that he had been advised against.  Moreover, the VA examiner is shown to find that the Veteran's symptoms do not limit his functionality.  As limitations on functionality are specifically noted in the higher disability evaluations, a higher disability rating is not warranted.

The Board notes that the Veteran has IBS as well as GERD.  The Board has accordingly considered whether he would benefit from being rated under the criteria of Diagnostic Code 7319 (irritable colon syndrome) rather than Diagnostic Code 7346 (hiatal hernia).  

Of note, while Diagnostic Code 7319 describes symptoms such as bowel disturbance, constipation and diarrhea, the Veteran is not shown to have symptoms which more closely approximate a higher, 30 percent disability rating the criteria of which are severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress as the Veteran's symptoms are not shown to be more intermittent than described in that rating criteria.  The Veteran is shown to meet the criteria for the next lower disability rating under this Diagnostic Code as he is shown to have frequent episodes of bowel disturbance with abdominal distress, however this is the rating criteria for a 10 percent rating, which would not afford a higher disability rating.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence). 

The Board has additionally considered all other applicable diagnostic codes under 38 C.F.R. § 4.114, however his symptoms are closest to those described in the disability ratings above and his service connected digestive disabilities do not warrant a higher disability rating under any other available diagnostic code.  Id.

The Board is precluded from granting separate concurrent ratings under these diagnostic codes because VA regulations specifically provide that ratings under Diagnostic Codes 7301 to 7329 (inclusive), 7331, 7342 and 7345 to 7348 (inclusive) shall not be combined with each other; rather, a single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  See 38 C.F.R. § 4.114.

The Board accordingly finds that the schedular criteria for rating in excess of 10 percent for GERD, status post Nissen fundoplication, cholecystectomy and IBS under 38 C.F.R. § 4.114, Diagnostic Code 7346 and for a higher or separate rating under any other diagnostic criteria have not been met at any time during the appeal period.  Id; Also see Fenderson, supra.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the Board finds that the evidence does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptoms of the Veteran's service-connected digestive disorders with the established criteria shows that the rating criteria reasonably describe his disabilities levels and symptomatology.  In short, there is nothing in the record to indicate that the service-connected disability causes impairment with employment over and above that is contemplated in the assigned schedular ratings.  The Board, therefore, has determined that referral of these issues for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal. 

In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Veteran does not claim and the record does not show a "compounding" or collective impact between his service-connected disabilities.  As such, the Board finds that even taking into account Johnson these matters need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

In reaching the above conclusions, the Board has not overlooked the various lay statements and the Veteran's testimony found in the record.  In this regard, the Veteran is credible to report on what he sees and feels.  See Davidson, supra.  However, the Board finds more probative the medical opinions as to the severity of the disabilities provided by the experts at the VA examinations than these lay assertions.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician 

reaches... As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").


ORDER

Entitlement to an initial disability rating in excess of 10 percent for GERD status post Nissen fundoplication, cholecystectomy and IBS is denied



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


